El ¿Juez Asociado, Se. MaoLeaky,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada, y además.
Considerando: que si bien atendido al título de adquisición de la finca rústica de que se trata en estos autos, perteneció en su origen á la sociedad conyugal constituida por los esposos Don Tomás Roca y Da. Lucía Gregory, esta circunstancia por si sola no basta par estimar como ganancial la finca de que se trata, y por lo mismo divisible de por mitad entre el cónyuge *354sobreviviente y los herederos del difunto, toda vez que no cons-ta que al disolverse la sociedad conyugal, por el fallecimiento del esposo, se hubiera practicado la liquidación del haber común y la división del sobrante líquido que resultara, entre los interesados, y que se le hubiera adjudicado á la deman-dante, como heredera de su difunto padre, la participación que reclama en la finca de que se trata, faltándole por con-siguiente, acreditar el título de dominio indispensable para ejercitar la acción deducida en la demanda.
Vistas las disposiciones legales citadas en dicha sentencia.
Fallamos que debemos confirmar y confirmamos la senten-cia apelada con las costas á la parte apelante.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y Figueras.
El Juez Asociado, Sr. Sulzbacher, no formó Tribunal en la vista de este caso.